Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/985,684 filed 8/05/2020.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: at line 7 of paragraph [0026] “drain 118” should be “drain 218” to be consistent with the remainder of the specification and drawings. A single reference number must be used to identify each element. 
Appropriate correction is required.

The drawings are objected to because each of the views illustrated in Fig. 4B must be separately numbered.  The Examiner suggests adding Fig. 4C.

    PNG
    media_image1.png
    225
    576
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the latch mechanism sealing the cleaning port/opening[cls. 1/11]; a pod with two openings forming a cleaning port [cl.5], the removable material [cl. 5], the mechanical receiving devices or receiver for accepting an external brace/at least one brace [cls. 9/17] and at least three pods stacked vertically [cl.18] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note, latch mechanisms 210, 212, 214 are illustrated but they are form attaching various walls to one another, not sealing a cleaning port.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to particularly point out the invention as described.  The claim recites that the at least four tabs of the second panel fit into and engage the at least four cavities of the first panel.  This is inaccurate.  Only a single shelter pod is being claimed in claim 1.  The tabs on the second or bottom panel do not fit into and engage the cavities in the first or top panel of any single pod.  As described, the tabs fit into and engage the cavities of a first panel of second adjacent pod. 
The same issue occurs again with independent claim 11.  While claim 11 is directed to a shelter system comprised of plural pods the claim still recites that the at least two tabs of an individual pod fit into and engage the at least two cavities of the same pod.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0180182 to Yoo
Yoo provides a system 10 of a series of stacked modules or “pods” 11, each having a first/top framed panel with at least two grooves or “cavities” 17 and second/bottom framed panel with at least two projections or “tabs” 16 for fitting into and engaging the at least two cavities (Fig. 21 paragraph [0102]).   The pods are arranged to be stacked vertically.  The sides form a third panel and may be open or include a sliding or hinged door [0077].  The shaped of which is inherently capable of accommodating a cleaning device.
Yoo fails to provide that the doors are sealable by a latch.
The Examiner takes Official Notice that it is old and well known that a door opening may be sealed with a latch and that it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that any doors provided to on Yoo include a latch as a means to lock and unlock the door such that it may be opened and closed.
With respect to claim 12, the cleaning device is not appositively recited element of the system and thus any specific cleaning device is not required.
With respect to claim 13, note drain 25 discussed in paragraphs [0082-0086].
With respect to claim 14, the sides include various configures of open and/or removable plates, doors, windows etc. to allow for various configurations.
With respect claim 15 when the doors are hinged they are rotatable.
With respect to claim 17, holes 13 form receivers for plates 61/62 which are considered bracing connecting the pods (figs. 13-15).
Figures 32 and 47 show at least three pods stacked vertically [cl. 18]. 
	With respect to claim 19, ladder 71 is provided (figs. 18-19).
	With respect to claim 20, At least the third panels are interchangeable across identical modules.

Claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0196132 to Ruano.
Ruano provides a series of stacked modules or “pods” 1, each having a first/bottom panel with at least two bushings or “cavities” 3 and second/top panel with at least two positioning devices or “tabs” 2 for fitting into and engaging the at least two cavities.   The pods are arranged vertically.  Figure 15 provides a side panel or third panel 102 having an opening 121 to fit a window.  The opening/window has a shape capable of accommodating a cleaning device.
Ruano fails to provide that the window opening 121 is sealable by a latch.
The Examiner takes Official Notice that it is old and well known that a window opening may be sealed with a latch and that it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that any window provided within the opening 212 include a latch as a means to lock and unlock the window such that it may be opened and closed.
With respect to claim 12, the cleaning device is not appositively recited element of the system and thus any specific cleaning device is not required.
With respect to claim 17, plates 144 form receivers for bands 104/105 which are considered bracing connecting the pods.
Figure 10 shows at least three pods stacked vertically [cl. 18]. 
 
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note decontamination port 216 is U.S. 2016/0250368 to Brown et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636